Judge Orr
dissenting.
Because I disagree with the majority’s statement that plaintiff failed to present argument with regard to her request for a declaratory judgment and because I disagree with the majority’s assertion that “plaintiff has already received the relief which she requested”, I respectfully dissent.
Although the preliminary injunction of 19 September 1991 granted plaintiff the initial relief she sought as far as her request for the release of plaintiff’s records up to the point of the injunction, it did not affect plaintiff’s request for a declaratory judgment that N.C. Gen. Stat. § 122C-53(i) requires defendants to release to an attorney all confidential information relating to the client upon the request of a client, with no restrictions.
As correctly stated by the majority, summary judgment is proper where no genuine issue of material fact exists and one party is entitled to a judgment as a matter of law. Further, “summary judgment can be appropriate in an action for a declaratory judgment where there is no genuine issue of material fact and one of the parties is *79entitled to judgment as a matter of law.” North Carolina Ass’n of ABC Bds. v. Hunt, 76 N.C. App. 290, 292, 332 S.E.2d 693, 694, disc. review denied, 314 N.C. 667, 336 S.E.2d 400 (1986).
In the present case, the basis for the conclusion that defendants were entitled to a judgment as a matter of law cannot, however, be that plaintiff already received the relief she asks for on appeal, as plaintiffs request for a declaratory judgment was never addressed. Further, my review of plaintiffs brief shows that she did not fail to present argument on the issue of this declaratory judgment, and I disagree, therefore, with the majority’s assertion that plaintiff abandoned this claim. Thus, in order to determine whether the trial court erred in granting defendants’ summary judgment motion, I would reach the merits of plaintiffs claim and interpret N.C. Gen. Stat. § 122C-53(i).
On the issue of statutory construction, our Supreme Court stated in Fowler v. Valencourt, 334 N.C. 345, 348, 435 S.E.2d 530, 532 (1993):
In construing a statute, the Court must first ascertain the legislative intent to assure that the purpose and intent of the legislation are carried out. ... To make this determination, we look first to the language of the statute itself. ... If the language used is clear and unambiguous, the Court does not engage in judicial construction but must apply the statute to give effect to the plain and definite meaning of the language.
(Citations omitted.)
The statute at issue in the present case is N.C. Gen. Stat. § 122C-53(i) which states:
(i) Upon the request of a client, a facility shall disclose to an attorney confidential information relating to that client.
I find this language to be clear and unambiguous. N.C. Gen. Stat. § 122C-53(i) clearly applies to releasing confidential information only to attorneys. Further, the language clearly states that when a client requests that the facility release confidential information concerning that client to an attorney, the facility is required to do so, without restrictions.
My reading of the language in N.C. Gen. Stat. § 122C-53(i) is further bolstered by an examination of two other provisions in the statute that deal with releasing confidential information to the client *80and the client’s legal representative. N.C. Gen. Stat. § 122C-53(c) and (d) state:
(c) Upon request a client shall have access to confidential information in his client record except information that would be injurious to the client’s physical or mental well-being as determined by the attending physician or, if there is none, by the facility director or his designee. If the attending physician or, if there is none, the facility director or his designee has refused to provide confidential information to a client, the client may request that the information be sent to a physician or psychologist of the client’s choice, and in this event the information shall be so provided.
(d) Except as provided by G.S. 90-21.4(b), upon request the legally responsible person of a client shall have access to confidential information in the client’s record; except information that would be injurious to the client’s physical or mental well-being as determined by the attending physician or, if there is none, by the facility director or his designee. If the attending physician or, if there is none, the facility director or his designee has refused to provide confidential information to the legally responsible person, the legally responsible person may request that the information be sent to a physician or psychologist of the legally responsible person’s choice, and in this event the information shall be so provided.
Thus, the Legislature placed specific limitations on the confidential information to which the client or the client’s legal representative may have access. If the Legislature intended to limit the confidential information to which an attorney may have access, then I presume the Legislature would have included language similar to the language found in N.C. Gen. Stat. § 122C-53(c) and (d) in N.C. Gen. Stat. § 122C-53(i) and if from a policy standpoint that is desirable, then it is for the Legislature to amend the statute accordingly.
Therefore, I would reverse the order of the trial court granting defendants’ motion for summary judgment and remand the case for entry of judgment consistent with my dissent.